DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 58, in line 3, it is not clear to what “50 phr and up to 100 phr” refers.  For the purpose of further examination, this amount will be interpreted to refer to a first diene elastomer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over Bruant et al. (US 2005/0109436) in view of Harano et al. (WO 2016/098908).
Regarding claims 40, 45-53, and 55-57, Bruant et al. teaches a tire having a tread comprising at least two radially superposed portions which comprise a radially external portion being made of a first rubber composition (MB1), and a radially internal portion being made of a second rubber composition (MB2) which is different from the first rubber composition (Fig. 5), the tread comprising a plurality of tread pattern elements delimited by cut-outs (Figs. 1-3, numbers 3, 33, 34), the tread pattern elements respectively comprising at least one lateral face and a contact surface intended to come into contact with the ground during rolling, and the external portion of the tread pattern elements being at least partially covered on at least one of the lateral face with a layer of a third rubber composition (MR) (¶50, claim 1) which is different from the first rubber composition and the second rubber composition.  The first and second rubber compositions each contain a mixture of two SSBRs having Tgs of -50° C and -30° C, respectively (¶56), and one contains a filler that is 90% silica and 10% carbon black and the other contains a filler that is 50% silica and 50% carbon black, which makes the compositions different (¶54; claim 4).  The composition used for the third rubber composition (the covering mix) is formed from an SSBR having a Tg of -18° C, which makes the composition different from the first and second rubber compositions (¶56).
Bruant et al. does not teach that the first rubber composition contains a plasticizing agent; that the second rubber composition contains from 5 to 100 phr of a plasticizing agent comprising a liquid plasticizer exhibiting a glass transition temperature of less than -70° C; or that the third rubber composition contains a reinforcing filler and from 5 to 100 phr of a plasticizing agent comprising a hydrocarbon resin exhibiting a glass transition temperature of more than 20° C.  However, Harano et al. teaches a rubber composition for tire treads with an improved grip on snowy roads (¶1) comprising from 40 to 200 phr of a reinforcing filler comprising silica and carbon black, wherein a content of carbon black is less than 20 phr (¶35, 37), more than 10 to less than 100 phr of a liquid phosphate plasticizer with a Tg less than -80° C (¶50, 52), up to 30 phr as a liquid plasticizer other than the liquid phosphate plasticizer (¶57-59), and from 0 to 60 phr of a hydrocarbon resin with a Tg above 20° C (¶60, 61).  This amount of filler and the plasticizers can be applied to each of the three rubber compositions of Bruant et al. since there is no claim requirement that the second and third rubber compositions must only contain the claimed plasticizer.  Bruant et al. and Harano et al. are analogous art because they are from the same field of endeavor, namely that of tire tread compositions useful as snow tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the plasticizers and filler, as taught by Harano et al., in the rubber compositions, as taught by Bruant et al., and would have been motivated to do so because Harano et al. teaches that these components and amounts thereof are suitable and desirable for use in tire treads for use on snow.
Regarding claim 41, Bruant et al. teaches that the first rubber composition contains two different SSBRs but does not explicitly teach an amount of each.  However, one of ordinary skill in the art could easily conceive of using these rubbers in a 50:50 blend and would be motivated to do in order to optimize the properties of each in the tread.  The amount of filler and plasticizing agent are taught in overlapping amounts by Harano et al. as discussed above.
Regarding claim 42, Bruant et al. teaches that the second rubber composition contains two different SSBRs but does not explicitly teach an amount of each.  However, one of ordinary skill in the art could easily conceive of using these rubbers in a 50:50 blend and would be motivated to do in order to optimize the properties of each in the tread.  One of the SSBRs has a glass transition temperature of -50° C (¶56).
Regarding claims 43 and 44, Bruant et al. does not teach that in the second rubber composition either SSBR has at least one SiOR function, R being a hydrogen atom or a hydrocarbon radical.  However, Harano et al. teaches that styrene butadiene rubbers used in the tire tread may contain an SiOR function, R being a hydrogen or hydrocarbon radical (¶23).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a styrene butadiene rubber with a SiOR functional group, as taught by Harano et al., in the second rubber composition, as taught by Bruant et al., and would have been motivated to do so because Harano et al. teaches its suitability for use in tire treads for use on snow.
Regarding claim 54, the instant specification teaches in paragraphs [0164] and [0165] that liquid plasticizers such as polyolefinic oils, naphthenic oils, paraffinic oils, and vegetable oils have glass transitions temperatures in the range of less than -20° C.  Harano et al. teaches that these compounds may be used as the liquid plasticizer other than the liquid phosphate plasticizer (¶57-59).  
Regarding claim 58, Bruant et al. teaches that the first rubber composition contains two different SSBRs but does not explicitly teach an amount of each.  However, one of ordinary skill in the art could easily conceive of using these rubbers in a 50:50 blend and would be motivated to do in order to optimize the properties of each in the tread.  
Bruant et al. teaches that the second rubber composition contains two different SSBRs but does not explicitly teach an amount of each.  However, one of ordinary skill in the art could easily conceive of using these rubbers in a 50:50 blend and would be motivated to do in order to optimize the properties of each in the tread.  
The first and second rubber compositions each contain a mixture of two SSBRs, one having a Tg of -50° C (¶56).  The composition used for the third rubber composition is formed from an SSBR having a Tg of -18° C (¶56).
Regarding claim 59, Bruant et al. teaches that the tread is for use on snow (¶18).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767